UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2118


ADOL T. OWEN-WILLIAMS, JR.,

                Plaintiff - Appellant,

          v.

CHRISTOPHER   CYRAN,    (#7816);     CITY     OF   GAITHERSBURG,
INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-03354-PJM)


Submitted:   January 22, 2013               Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adol T. Owen-Williams, Jr., Appellant Pro Se.            Kevin Bock
Karpinski, Michael B. Rynd, KARPINSKI, COLARESI         & KARP, PA,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Adol    T.   Owen-Williams,           Jr.,     seeks    to     appeal      the

district court’s order denying relief on his 42 U.S.C. §§ 1981,

1983    (2006)     complaint             and     denying     his        motion        for

reconsideration.        We    have       reviewed   the    record       and    find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.             Owen-Williams v. Cyran, No. 8:11-cv-

03354-PJM (D. Md. July 24 & Aug. 30, 2012).                       We dispense with

oral   argument    because        the    facts    and   legal     contentions         are

adequately    presented      in    the    materials     before     this       court   and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2